IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-40194



UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                   versus

MARK ANTHONY MARINTEZ,
                                               Defendant-Appellant.




            Appeal from the United States District Court
                 For the Southern District of Texas
                         (B-00-CR-403-2)


                               July 11, 2002



Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     With the benefit of able oral argument and briefs, we are

persuaded that the defendant’s contentions on appeal are without

merit.   The conviction and sentence are AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.